28 So.3d 142 (2010)
Marvin L. NETTLES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5273.
District Court of Appeal of Florida, First District.
February 5, 2010.
Marvin L. Nettles, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Marvin L. Nettles is afforded a belated appeal from judgment and sentence in case number 08-CF-1973 in the Circuit Court for Escambia County. Nettles v. State, No. 1D09-2447 is hereby reinstated. The circuit court is directed to appoint counsel to represent Nettles in that appeal within 10 days of issuance of mandate in this cause if he qualifies for such an appointment. This court's filing fee in case number 1D09-2447 shall be paid or waived within 30 days of issuance of mandate in this cause.
KAHN, BENTON, and ROBERTS, JJ., concur.